DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Request for Continued Examination
                       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 and references McNair and Krumel not disclosing limitations “(1) “storing, in a memory of the computing device: (i) a client application; (ii) an input profile distinct from the client application, and containing an input mechanism identifier corresponding to the client application, the input mechanism identifier indicating one of a plurality of input mechanisms” (II) “responsive to rendering the prompt for input data, retrieving the input mechanism identifier from the input profile” (Amendment, pg. 7-8) have been considered but are moot in light of new grounds of rejection with reference Nickel as provided in the rejection below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 1-6, 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel et al. U.S PGPUB 2012/0066600 A1 (“Nickel” – 11/5/2020) in view of Krumel et al. U.S. PGPUB US 2010/0185447 (“Krumel”)
         Per Claim 1, Nickel discloses a method of providing input data to client applications in a computing device, the method comprising:
          storing, in a memory (fig. 1, element 24; para. [0022]) of the computing device: 
          (i) a client application (fig. 1, elements 24, 52; para. [0022]);
          (ii) an input profile containing an input mechanism identifier corresponding to a client application, the input mechanism identifier indicating one of a plurality of input mechanisms (fig. 1, elements 24, 52; fig. 2, element 60; The application code 58, for 
            via execution of the client application at a processor of the computing device, rendering a prompt for input data at an output assembly of the computing device (The workflow description 60 will also include a series of instances or junctures where input is expected to be received in response to the prompts…. a prompt asking for a quantity of goods may either designate that the text "What quantity?" be shown on the display screen 42 or designate that an audible prompt or question be provided by the speaker 50 to the user…, para. [0023]);
               responsive to rendering the prompt for input data, retrieving the input mechanism identifier from the input profile (The prompt may also include information indicating which input modes or components are appropriate to capture or receive any incoming data for answering or addressing the prompt…, para. [0023]-[0024]); 
            determining that the input mechanism identifier indicates a predetermined speech recognition engine, and providing a request for input data to a corresponding speech recognition engine interface among the set of speech recognition engine interfaces (o that end, some input and output interface components are appropriate for some prompts, and other input/output components may not be appropriate for certain prompts…In these instances, each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that 
             via execution of the corresponding speech recognition engine interface, controlling the predetermined speech recognition engine to obtain audio data via a microphone for conversion of the audio data to input data by the predetermined speech recognition engine (para. [0023]; para. [0024]-[0025]);
             receiving the input data at the corresponding speech recognition engine interface from the predetermined speech recognition engine (para. [0023]; the dialog engine 62 may receive speech information from a user via speech recognition module 66 that is operatively connected to the microphone 46…, para. [0024]);
            returning the input data to the client application (Once a response to the prompt is provided, such as by a spoken utterance or a scan, the field is visually filled with the input data or information…, para. [0026]); and 
            via execution of the client application, controlling the output assembly to present the input data in association with the prompt (fig. 5A; fig. 5B; The prompt may also include information indicating which input modes or components are appropriate to capture or receive any incoming data for answering or addressing the prompt…, para. [0023]; the field is visually filled with the input data or information…, para. [0026])
                Nickel does not explicitly disclose the input profile is distinct from the client application
separable from the Multimodal Application 52 instead of integral, as a matter of design choice (See MPEP 2144.04)
               Nickel does not explicitly disclose: (ii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective speech recognition engines
              However, this feature is taught by Krumel:
              a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective speech recognition engines (fig. 1, elements 30, 40; The client computing device 2 may include speech recognition server applications 30, an event handler application 38, a recognizer 40, an utterance 42, a markup language document 44, results sets 46, device interface applications 50 and synchronization service applications 60.  It should be understood that in accordance with various embodiments, the recognizer 40 may comprise one or more recognizers…, para. [0013]; The speech recognition server applications 30 in the client computing device 2 may include various productivity software applications which may utilize speech recognition… the recognizer 40 may comprise a separate application which may be executed on the client computing device 2 for processing results for the utterance 42…, para. [0014])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Krumel with the method of Nickel in 
        Per Claim 2, Nickel in view of Krumel teaches the method of claim 1.
             Nickel discloses: wherein retrieving the input mechanism identifier, providing the request for input data to the corresponding speech recognition engine interface, receiving the input data and returning the input data are performed via execution of an input service simultaneously with the client application (fig. 1, element 52; fig. 4A; fig. 4B; fig. 5A; fig. 5B; para. [0022]-[0026])
       Per Claim 3: Nickel in view of Krumel teaches the method of claim 1.
               Nickel discloses: wherein controlling the predetermined speech recognition engine includes executing the corresponding speech recognition interface to convert the input request into a format native to the predetermined speech recognition engine (para. [0024]; Once a response to the prompt is provided, such as by a spoken utterance or a scan, the field is visually filled with the input data or information…, para. [0026]).
          Per Claim 4, Nickel in view of Krumel teaches the method of claim 1.
             Nickel discloses: wherein the input mechanism identifier corresponds to one of the speech recognition engines, or to a barcode scanner (para. [0024]; para. [0026]).
Claim 5, Nickel in view of Krumel teaches the method of claim 1.
              Nickel discloses: storing, in the memory, a subset of the speech recognition engines, the subset being smaller than the set of speech recognition engine interfaces (fig. 3, element 66; para. [0024]).
         Per Claim 6: Nickel in view of Krumel teaches the method of claim 1.
            Nickel discloses: wherein the input profile further includes configuration parameters for the indicated input mechanism (each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that workflow object…, para. [0023]); and 
          wherein the method further comprises providing the configuration parameters to the speech recognition engine interface (if the prompt from the workflow description 60 is to be audibly delivered with the speaker 50, such as in a speech directed/assisted work environment, the indication may follow the prompt by audibly listing the input components or modes that may be used to respond or otherwise address the voice prompt…, para. [0025]-[0027]).
         Per Claim 9: Nickel in view of Krumel teaches the method of claim 1. 
             Nickel discloses: prior to retrieving the input mechanism identifier from the input profile, converting the request for input data from a client application format to a native format (para. [0024]; para. [0029]).
         Per Claim 10: Nickel discloses a computing device, comprising:
            an output assembly (fig. 3, elements 42, 50, 64; para. [0010]; para. [0021]);

            a memory (fig. 1, element 24) storing:
                (i) a client application (fig. 1, elements 24, 52; para. [0022]);
          (ii) an input profile containing an input mechanism identifier corresponding to the client application, the input mechanism identifier indicating one of a plurality of input mechanisms (fig. 1, elements 24, 52; fig. 2, element 60; The application code 58, for example, is programmed to retrieve and execute a specific workflow description 60 for a given task that the worker 38 is completing.  Thus, there may be different workflow descriptions 60 for different tasks …, para. [0022]; each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that workflow object…, para. [0023]);
            a processor interconnected with the memory and the microphone (fig. 1, elements 20, 24; fig. 3), the processor configured to: execute the client application to render a prompt for input data at an output assembly (fig. 1, fig. 3; The workflow description 60 will also include a series of instances or junctures where input is expected to be received in response to the prompts…. a prompt asking for a quantity of goods may either designate that the text "What quantity?" be shown on the display screen 42 or designate that an audible prompt or question be provided by the speaker 50 to the user…, para. [0023]);
               responsive to rendering the prompt for input data, retrieving the input mechanism identifier from the input profile (The prompt may also include information 
            determine that the input mechanism identifier indicates a predetermined speech recognition engine, and provide a request for input data to a corresponding speech recognition engine interface among the set of speech recognition engine interfaces (o that end, some input and output interface components are appropriate for some prompts, and other input/output components may not be appropriate for certain prompts…In these instances, each workflow object of the workflow description 60 may include a designation of which modes or components are to be used with respect to that workflow object…, para. [0023]; to address the prompt, the dialog engine 62 may receive speech information from a user via speech recognition module 66 that is operatively connected to the microphone 46…, para. [0024]);
             execute the corresponding speech recognition engine interface to control the predetermined speech recognition engine to obtain audio data via the microphone, for conversion of the audio data to input data by the predetermined speech recognition engine (para. [0023]; para. [0024]-[0025]);
             receive the input data at the corresponding speech recognition engine interface from the predetermined speech recognition engine (para. [0023]; the dialog engine 62 may receive speech information from a user via speech recognition module 66 that is operatively connected to the microphone 46…, para. [0024]);

           execute the client application to control the output assembly to present the input data in association with the prompt (fig. 5A; fig. 5B; The prompt may also include information indicating which input modes or components are appropriate to capture or receive any incoming data for answering or addressing the prompt…, para. [0023]; the field is visually filled with the input data or information…, para. [0026])
                Nickel does not explicitly disclose the input profile is distinct from the client application
               However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to make the input profile/workflow description 60 of Nickel distinct/separate from the Multimodal Application 52 instead of integral, as a matter of design choice (See MPEP 2144.04)
               Nickel does not explicitly disclose: (iii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective speech recognition engines
              However, this feature is taught by Krumel:
              (iii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective speech recognition engines (fig. 1, elements 30, 40; The client computing device 2 may include speech recognition server applications 30, an event handler application 38, a recognizer 40, an utterance  the recognizer 40 may comprise a separate application which may be executed on the client computing device 2 for processing results for the utterance 42…, para. [0014])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Krumel with the device of Nickel in arriving at “(iii) a set of speech recognition engine interfaces, executable independently of the client application and configured to control respective speech recognition engines”, because such combination would have resulted in increasing the processing capabilities of the device since processing queries using only a single recognizer can result in excessive latency for receiving simple command and control requests (Krumel, para. [0002]; para. [0004]).
             Per Claim 11: Nickel in view of Krumel teaches the computing device of claim 10, 
                Nickel discloses wherein the processor is configured to retrieve the input mechanism identifier, provide the request for input data to the corresponding speech recognition engine interface, receive the input data and return the input data via execution of an input service simultaneously with the client application (fig. 1, element 52; fig. 4A; fig. 4B; fig. 5A; fig. 5B; para. [0022]-[0026]).
Claim 12: Nickel in view of Krumel teaches the computing device of claim 10, 
               Nickel discloses wherein the processor is configured to control the predetermined speech recognition engine by executing the corresponding speech recognition interface to convert the input request into a format native to the predetermined speech recognition engine (para. [0022]; para. [0024]; Once a response to the prompt is provided, such as by a spoken utterance or a scan, the field is visually filled with the input data or information…, para. [0026]).
           Per Claim 13: Nickel in view of Krumel teaches the computing device of claim 10, 
                 Nickel discloses an input assembly including a barcode scanner, and wherein the input mechanism identifier corresponds to one of the speech recognition engines, or to the barcode scanner (para. [0024]; para. [0026]).
            Per Claim 14: Nickel in view of Krumel teaches the computing device of claim 10, 
                 Nickel discloses wherein the memory further stores a subset of the speech recognition engines, the subset being smaller than the set of speech recognition engine interfaces (fig. 3, element 66; para. [0024]).
           Per Claim 15: Nickel in view of Krumel teaches the computing device of claim 10, 
               Nickel discloses wherein the input profile further includes configuration parameters for the indicated input mechanism (each workflow object of the workflow 
                wherein the processor is further configured to provide the configuration parameters to the speech recognition engine interface (if the prompt from the workflow description 60 is to be audibly delivered with the speaker 50, such as in a speech directed/assisted work environment, the indication may follow the prompt by audibly listing the input components or modes that may be used to respond or otherwise address the voice prompt…, para. [0025]-[0027]).
          Per Claim 18: Nickel in view of Krumel teaches the computing device of claim 10, 
                Nickel discloses wherein the processor is further configured, prior to retrieving the input mechanism identifier from the input profile, to convert the request for input data from a client application format to a native format (para. [0024]; para. [0029]).

2.      Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel in view of Krumel as applied to claims 1 and 10 above, and further in view of Levien et al US PGPUB 2013/0325474 A1 (“Levien”)
          Per Claim 7: Nickel in view of Krumel teaches the method of claim 1.
              Krumel discloses: storing, in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces (para. [0022])
              Nickel in view of Krumel does not explicitly disclose receiving in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces 
Levien (para. [0048]-[0051]; para. [0055]; para. [0105]; FIG. 3 shows particular party-correlated previous speech interaction based instructions for updating one or more speech recognition modules from particular-party associated particular device receiving module 306 receiving adaptation data comprising instructions for updating (e.g., adding, replacing, modifying, or otherwise changing a module, or in the absence of an existing module, creating one) one or more speech recognition modules…, para. [0107]; para. [0112]; para. [0123])
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Levien with the method of Nickel in view of Krumel in arriving at “receiving in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces”, because such combination would have resulted in providing the best algorithm for the particular user involved in a speech-facilitated transaction (Levien, para. [0123])
          Per Claim 8: Nickel in view of Krumel teaches the method of claim 1.
              Nickel in view of Krumel does not explicitly disclose receiving and storing, in the memory, an updated input profile containing an updated input mechanism identifier corresponding to the additional speech recognition engine 
               However, this feature is taught by Levien (para. [0048]-[0051]; para. [0055]; para. [0105]; FIG. 3 shows particular party-correlated previous speech interaction based instructions for updating one or more speech recognition modules from particular-party associated particular device receiving module 306 receiving adaptation data comprising instructions for updating (e.g., adding, replacing, modifying, or otherwise changing a 
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Levien with the method of Nickel in view of Krumel in arriving at “receiving and storing, in the memory, an updated input profile containing an updated input mechanism identifier corresponding to the additional speech recognition engine”, because such combination would have resulted in providing the best algorithm for the particular user involved in a speech-facilitated transaction (Levien, para. [0123])
             Per Claim 16: Nickel in view of Krumel teaches the computing device of claim 10, 
                Krumel discloses wherein the processor is further configured to receive and store, in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces (para. [0022])       
              Nickel in view of Krumel does not explicitly disclose wherein the processor is further configured to receive and store, in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces.       
              However, this feature is taught by Levien (para. [0048]-[0051]; para. [0055]; para. [0105]; FIG. 3 shows particular party-correlated previous speech interaction based instructions for updating one or more speech recognition modules from particular-party associated particular device receiving module 306 receiving adaptation data comprising instructions for updating (e.g., adding, replacing, modifying, or otherwise changing a 
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Levien with the device of Nickel in view of Krumel in arriving at “wherein the processor is further configured to receive and store, in the memory, an additional speech recognition engine corresponding to one of the speech recognition engine interfaces”, because such combination would have resulted in providing the best algorithm for the particular user involved in a speech-facilitated transaction (Levien, para. [0123]).
           Per Claim 17: Nickel in view of Krumel teaches the computing device of claim 16,              
.            Nickel in view of Krumel does not explicitly disclose wherein the processor is further configured to receive and store, in the memory, an updated input profile containing an updated input mechanism identifier corresponding to the additional speech recognition engine.
               However, this feature is taught by Levien (para. [0048]-[0051]; para. [0055]; para. [0105]; FIG. 3 shows particular party-correlated previous speech interaction based instructions for updating one or more speech recognition modules from particular-party associated particular device receiving module 306 receiving adaptation data comprising instructions for updating (e.g., adding, replacing, modifying, or otherwise changing a module, or in the absence of an existing module, creating one) one or more speech recognition modules…, para. [0107]; para. [0112]; para. [0123])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658